219 Md. 116 (1959)
148 A.2d 567
CORNELIUS
v.
SINAI HOSPITAL OF BALTIMORE, INCORPORATED
[No. 124, September Term, 1958.]
Court of Appeals of Maryland.
Decided February 17, 1959.
The cause was argued before HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ., and OPPENHEIMER, Judge of the Supreme Bench of Baltimore City, specially assigned.
Benjamin Lipsitz for appellant.
Court declined to hear argument for the appellee. William W. Cahill, Jr., Dene L. Lusby and Weinberg & Green on the brief, for appellee.
*117 PER CURIAM:
In this appeal, we are requested to repudiate the doctrine that an eleemosynary corporation, namely a hospital, is not liable for injuries to a patient caused by the negligence of its physician in the course of his duties. This doctrine was adopted by this Court in Perry v. House of Refuge, 63 Md. 20 (1885), and has been reaffirmed in a long line of decisions, the last being State v. The Arundel Park Corporation, 218 Md. 484, just decided. Our attention is called to the fact that respected authorities in other jurisdictions have declined to apply the rule.
The same arguments that are now being advanced for the rejection of the doctrine were made, considered and denied in Howard v. South Baltimore General Hospital, 191 Md. 617 (1948). No matter what the merit of the argument as an original proposition may be, for this Court now to change the rule would be "judicial legislation" of a very invidious nature. It would not only withdraw the immunity that this Court has repeatedly said exists, without affording any opportunity to those affected to indemnify themselves against loss, but it would impinge the legislative policy established by Code (1957), Article 48A, Sec. 85.
There is no merit in the contention that the appellee-defendant in this case should be liable because it was insured for general liability, as professional negligence, which forms the basis of this suit, was excluded from coverage.
We also think that there was no genuine dispute as to any material fact raised on the motion for a summary judgment; consequently, the judgment was properly entered. Maryland Rule 610 d 1.
Judgment affirmed, with costs.